UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Palmetto Bancshares, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: April 10, 2015 Dear Shareholder: You are cordially invited to attend the 2015 Annual Meeting of Shareholders (the “Annual Meeting”) of Palmetto Bancshares, Inc. to be held on May21, 2015 at 11:30 a.m., Eastern time, at The Palmetto Bank, Corporate Center, 306 East North Street, Greenville, South Carolina 29601. Please carefully read the Notice and Proxy Statement for the Annual Meeting of Shareholders accompanying this letter so that you will know what you are being asked to vote on at the Annual Meeting and what you will need to do if you want to attend the Annual Meeting in person. Your vote is extremely important. To ensure proper representation of your shares at the Annual Meeting, please vote as soon as possible even if you currently plan to attend the Annual Meeting in person. This will not prevent you from voting in person but will ensure that your vote will be counted in the event that you are unable to attend. The Notice and Proxy Statement contain instructions on how you can vote your shares online over the internet, by telephone or through the mail. If you need help at the Annual Meeting because of a disability, please contact us at least one week in advance of the Annual Meeting at (800)725-2265. Overall, we are pleased with our financial results for 2014 as we continued executing our focused strategies primarily related to loan and deposit growth, revenue generation, expense management, and improving asset quality. The successful execution of our “value creation strategy” to increase the value of The Palmetto Bank franchise resulted in a 29% increase in the value of our common stock in 2014 and the reinstatement of our quarterly dividend starting in the third quarter 2014. In 2015, we are focused on generating quality earning assets, increasing households and deposits and continuing to realize the financial benefits of our revenue enhancement and expense reduction initiatives implemented in 2014. During 2015, we will also continue our emphasis on providing a positive personal experience for the many important constituencies that interact with The Palmetto Bank, including our shareholders, clients, communities and team. We recognize that every experience counts, and are particularly focused on enhancing the client experience through specialized expertise and products and services that are accessible and easy to use. On behalf of the Board of Directors and our team, thank you for your support as we continue the hard work of returning our bank to its historical high-performing status. We look forward to meeting with you at our Annual Meeting and providing you an update on the status of our 2015 strategic plan and plans for the future. Sincerely, /s/ Samuel L. Erwin /s/Robert B. Goldstein Samuel L. Erwin Robert B. Goldstein Chairman of the Board of Directors Chief Executive Officer Independent Lead Director PALMETTO BANCSHARES, INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS DATE AND TIME: Thursday, May21, 2015, at 11:30 a.m., Eastern time PLACE: The Palmetto Bank Corporate Center 306 East North Street Greenville, South Carolina 29601 ITEMS OF BUSINESS: 1. Elect as directors the nominees named in the accompanying Proxy Statement; 2. Ratify the appointment of Elliott Davis Decosimo, LLC as our independent registered public accounting firm for fiscal year 2015; and 3. Consider any other business properly brought before the Annual Meeting of Shareholders. WHO CAN VOTE: You may vote only if you owned shares of common stock at the close of business on March 23, 2015. VOTING: It is important that your shares be represented and voted at the Annual Meeting of Shareholders (the “Annual Meeting”). You can vote your shares over the internet or by telephone. If you requested or received a paper Proxy Card or voting instruction form by mail, you may also vote by signing, dating and returning your Proxy Card or voting instruction form. Voting in any of these ways will not prevent you from attending the Annual Meeting or voting your shares at the Annual Meeting. For specific instructions regarding the voting of your shares, see pages2 through5 of the accompanying Proxy Statement. Please call (800) 725-2265 if you need directions to attend the Annual Meeting and vote in person. MEETING ADMISSION: You may attend the Annual Meeting only if you owned shares of our common stock at the close of business on March 23, 2015. If you or your legal proxy holder plan to attend the Annual Meeting in person, you must follow the admission procedures described on page3 of the accompanying Proxy Statement. If you do not comply with these procedures, you will not be admitted to the Annual Meeting. INTERNET AVAILABILITY OF PROXY MATERIALS: Important Notice Regarding the Availability of Proxy Materials for the Ann ual Meeting to be held on May 21, 2015 .
